In a matrimonial action in which the parties were divorced by judgment entered May 11, 1990, the plaintiff wife appeals from an order of the Supreme Court, Kings County (Rigler, J.), dated February 5, 1991, which directed her to pay to the defendant husband, among other things, the weekly sum of $145 in child support.
Ordered that the order is affirmed, with costs.
The wife claims that the application of the so-called "formula approach” set forth in Domestic Relations Law § 240 (1-b) to determine the amount of her child support obligation led to an "unjust” or "inappropriate” result (Domestic Relations Law § 240 [1-b] [f]) under circumstances where she had incurred a substantial debt in pursuing a degree in dentistry. Because, however, the wife failed to specify how the debt translates into an actual monthly expense and the amount of *506her other expenses, we are unable to assess the validity of her claim.
We have reviewed the wife’s remaining contentions and conclude that they are without merit. Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.